Citation Nr: 1827575	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  05-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease status post back surgery/fusion (back disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to July 1989, from November 1991 to April 1992, from January 1993 to May 1993, from April 2001 to May 2001, and from February 2003 to September 2003 with additional service in the Army Reserves and the Army National Guard of Texas.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board issued a decision in February 2017 in which, in pertinent part, it denied the Veteran's claim for service connection for a back disability.  The Veteran appealed the Board's February 2017 decision to the United States Court of Appeals for Veterans Claims (Court). 

In February 2018, pursuant to a January 2018 Joint Motion for Partial Remand, the Court vacated and remanded that part of the Board's February 2017 decision which denied service connection for a back disability for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined that the Board erred in relying on a May 2012 VA examiner's negative nexus opinion because that opinion did not address the Veteran's report of having injured his back lifting helicopter rotor blades during a reported deployment to Guyana between April 1999 and June 1999.  The Veteran contends that he was on a period of active duty for training (ACDUTRA) at the time of this injury.  The record contains the statements of three men who reported serving with the Veteran on this deployment and recall the injury.

The Joint Motion directed the Board to first determine whether the Veteran was on ACDUTRA during his reported injury in Guyana.  If the Board determines Veteran was on ACDUTRA, the Board must then obtain a new medical opinion as to whether his back disability was incurred as a result of his reported injury in Guyana and considers all favorable medical evidence, including the January 2002 complaints of back pain.

It is unclear from the record as it now stands whether the Veteran was on a period of ACDUTRA during the April 1999 to June 1999 period.  Thus, a remand is necessary in order to verify the Veteran's periods of ACDUTRA during his Army National Guard service.  If such service is verified, a new examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's National Guard unit and any other appropriate source to obtain any additional copies of his service treatment records, service personnel records, and to verify all of his actual periods of ACDUTRA and INACTDUTRA.  Of particular concern are the dates of any ACDUTRA during the period of April 1999 to June 1999, and any deployment during Guyana during this period.  

Efforts to procure the relevant records relating to the Veteran's National Guard service should continue until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACTDUTRA, particularly for the 1999 time frame.  All records and/or responses received should be associated with the claims file.

2.  If and only if the evidence received serves to confirm that the Veteran had a period of ACDUTRA during the April 1999 to June 1999 period, provide the Veteran an appropriate VA examination for the purpose of determining whether his current back disability was caused or aggravated by a period of active service or ACDUTRA.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to whether any current back disability is the result of the Veteran's reported injury in 1999 from lifting helicopter rotor blades for transport.  In offering this opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The examiner must also consider the January 2002 Medical Screening record that shows that the Veteran complained of back pain after his reported injury but before his August 2002 surgery for a herniated disc.  

The rationale for all opinions offered must be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




